DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5,9-12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated  by Bhat et al. (US 2016/0344532 A1).
 Regarding claim 1,  Bhat discloses a method comprising: calculating, by a network device of a radio access network, a distance between the network device and an end device that is attached to the network device (¶[0011]-¶[[0012])
determining, by the network device, a threshold distance value that is satisfied by the distance (¶[0013]);
selecting, by the network device, a time division duplex configuration that correlates to the threshold distance value (¶[0068]); and transmitting, by the network device to the end device, a radio message that includes the time division duplex configuration (¶[0079], wherein the beamforming instruction includes the radio message).
 	Regarding claim 2  Bhat discloses storing, by the network device, threshold distance values that are correlated to different time division duplex configurations.
 	Regarding claim 3,  Bhat discloses  claim 1, wherein the end device comprises multiple end devices, and the method further comprising:
determining, by the network device, a number of the end devices whose distances satisfy the threshold distance value. (¶[0011]-¶[0013]).
 Regarding claim 4,  Bhat discloses 4, wherein the number of the end devices is less than a total number of the end devices (¶[0011]]-¶[0013]).
-30-
 	Regarding claim 5,  Bhat discloses  wherein the TDD configuration includes one or multiple flexible symbols that correlate to the threshold distance value (¶[0011]-¶[0013]).
	Regarding claim 9 , Bhat discloses a network device comprising:
a processor configured to (¶[0081]):
calculate a distance between the network device and an end device that is attached to the network device, wherein the network device is of a radio access network (¶[0011]-¶[0012]);
determine a threshold distance value that is satisfied by the distance (¶[0013]);
select a time division duplex configuration that correlates to the threshold distance value (¶[0068]); and transmit to the end device, a radio message that includes the time division duplex configuration (¶[0079]
 	Regarding claim 10,  Bhat discloses wherein the processor is further configured to:
store threshold distance values that are correlated to different time division duplex configurations
 	Regarding claim 11, Bhat discloses wherein the end device comprises multiple end devices, and the processor is further configured to: determine a number of the end devices whose distances satisfy the threshold distance value(¶[0011]-¶[0013])
 	Regarding claim 12,  Bhat discloses  wherein the number of the end devices is less than a total number of the end devices (¶[0011]-¶[0013]).
Regarding claim 17,  Bhat discloses  non-transitory computer-readable storage medium storing instructions executable by a processor of a network device, which when executed cause the network device to (¶[0081]):
calculate a distance between the network device and an end device that is attached to the network device, wherein the network device is of a radio access network (¶[0011]-¶[0012]);
determine a threshold distance value that is satisfied by the distance (¶[0013]);
select a time division duplex configuration that correlates to the threshold distance value (¶[0068]); and
transmit to the end device, a radio message that includes the time division duplex configuration (¶[0079]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bhat in view of CHO et al. (US 2015/0358895 A1, hereinafter CHO).
 	Regarding  claim 20, Bhat discloses all subject matter of the claimed invention with the exception of wherein the network device is a next generation Node B (gNB), an evolved Node B (eNB), or an evolved Long Term Evolution (eLTE) eNB.  CHO discloses wherein the network device is a next generation Node B (gNB), an evolved Node Bwedf bn (eNB), or an evolved Long Term Evolution (eLTE) eNB (¶[0073]). Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to make the proposed modification of the eNB as disclosed by CHO along with the system of Bhat. The eNB may be implemented through software to provide the system with a manangement model for different network configuration (¶[0072], CHO).
Allowable Subject Matter
Claims 6-8, 13-16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (US 2015/0359019 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3100. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/Examiner, Art Unit 2463